Pfeifer, J.,
dissenting.
{¶ 20} The transactions in this case are quite similar to the transactions held taxable in Quotron Sys., Inc. v. Limbach (1992), 62 Ohio St.3d 447, 584 N.E.2d 658. The Tax Commissioner concluded that Marc Glassman, Inc.’s “description of the services provided by NDC or Envoy are quite similar to internet access services [which are taxable when used in business], in that NDC and Envoy provided an electronic conduit through which information flowed from computers that they had access to by way of telecommunications equipment.” Nothing in the record convinces me otherwise. I would reverse the judgment of the court of appeals.
Cupp, J., concurs in the foregoing opinion.